Citation Nr: 9911255	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chronic recurrent tension headaches, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of bilateral mastoidectomy with 
discharge of the right ear.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected post-operative residuals of cholesteatoma 
of the left ear.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral foot 
disorder.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from September 1977 
to October 1981.  

In November 1981, the RO, in pertinent part, denied the 
veteran's original claim of service connection for a 
bilateral foot disorder.  The veteran was notified of this 
determination, but did not file a timely appeal.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1996 decision of the RO.  

(The issue of an increased rating for the service-connected 
chronic recurrent tension headaches is the subject of the 
Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected residuals of 
mastoidectomies and cholesteatoma of the left ear are not 
shown to be manifested by suppuration or benign new growth of 
either ear or audiometric findings reflective of more than 
Level I hearing in each ear.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for bilateral foot 
disability and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim, 
has been presented.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
(compensable) evaluation for the service-connected residuals 
of bilateral mastoidectomy with discharge of the right ear 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 
including Diagnostic Code 6100, 4.87a including Diagnostic 
Codes 6200, 6206, 6209 (1998).  

2.  The criteria for the assignment of an increased 
(compensable) evaluation for the service-connected post-
operative residuals of cholesteatoma of the left ear have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 including Diagnostic 
Code 6100, 4.87a including Diagnostic Codes 6200, 6206, 6209 
(1998).  

3.  New and material evidence has been submitted to reopen 
the veteran's claim of service connection for a bilateral 
foot disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In connection with the November 1981 rating decision, the RO 
considered evidence including the veteran's service medical 
records.  The service medical records show that, on entrance 
examination in February 1977, the veteran's feet were 
reported to be clinically normal.  In September 1978, he was 
reported to have a penetrating plantar callus.  In February 
1979, he was reported to have a painful plantar callus under 
the third metatarsal head of the right foot.  He was reported 
to undergo an osteoclasis of the third metatarsal of the 
right foot.  In July 1979, he was diagnosed with 
cholesteatoma of the right ear and was reported to have had a 
right mastoidectomy.  In September 1979, he was diagnosed 
with left tympanic membrane perforation and was reported to 
have had a tympanomastoidectomy, atticotomy and middle ear 
exploration.  On a Medical Evaluation Board Examination in 
August 1981, the veteran indicated that he had had foot 
trouble and was reported to have had surgical removal of 
painful calluses from both feet.

The evidence submitted since the November 1981 decision 
includes VA treatment records, reflecting treatment from 
April 1983 to March 1997; a private medical statement by Alan 
H. Brill, M.D.; testimony from an August 1997 personal 
hearing at the RO; and September 1997 VA examinations.

During a hearing at the RO in August 1997, the veteran 
reported that he had tension headaches about two to three 
times per week that lasted for one to two days at a time.  He 
indicated that the headaches would leave him exhausted and 
that he would become tense, irritable and without energy.  He 
reported that he could not work and that the pain would 
sometimes prevent him from sleeping.  He reported that he had 
developed calluses on his feet in service and that he had had 
to have surgery to remove them.  He reported that his feet 
and ankles bothered him.

On a September 1997 VA examination of the feet, the veteran 
was reported to have first noted calluses under his third 
metatarsal in 1977.  He was reported to have continued to 
have had problems with calluses and pain and, in 1979, to 
have had osteotomies performed at the third metatarsals.  He 
was reported to have had no recurring calluses since then.  
The veteran indicated that he currently had some pain at the 
osteotomy sites and that he had daily pain that was worse 
with standing or increased activity.

An examination of the feet revealed two 3 cm. incisions over 
the dorsal portion of the third metatarsals and sensation was 
grossly intact in both feet.  The veteran was reported to 
have some decreased sensation at the incision level, itself.  
He was reported to have no pain with range of motion of the 
toes, midfoot or throughout all of his joints and he had a 
palpable callus, bilaterally, at the osteotomy sites.  He was 
reported to have pain on palpation of the left worse than the 
right.  He was reported to be completely neurovascularly 
intact, and there were reportedly no calluses on the bottom 
of his feet.  An x-ray study of the feet was reported to show 
well-healed osteotomy sites and normal alignment of the third 
metatarsals.

The examiner concluded that the veteran had had bilateral 
foot osteotomies to help correct disproportionate weight 
distribution that had caused calluses.  The operation was 
reported to have been a success in that he no longer had 
painful calluses.  The veteran was reported to have some pain 
at the osteotomy sites but to have well-healed fracture sites 
and no evidence of degenerative changes at the distal joint 
or proximal joint of the calluses.  The examiner reported 
that the veteran's disability was minor, since he had been 
able to maintain full range of motion, and that the veteran 
had pain at the callus site and some possible scaring to the 
callus causing his pain, although this was minor.

On a VA audio examination in September 1997, the veteran was 
reported to have had numerous tympanoplasty surgeries, 
bilaterally, and to have had the removal of three to four 
cholesteatomas in his right ear.  He was reported not to use 
a hearing aid.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
10
25
40
25
LEFT
25
10
15
20
18

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.

On further examination, the veteran was reported to complain 
of right-sided head pain and migraines about three to four 
times per week.  He was reported to be status post 
cholesteatoma removal from the right ear and status post 
bilateral tympanoplasties.  He was reported to clean his ear 
daily and to complain of purulent drainage on the end of his 
Q-tip that he used to clean out his mastoid bowl.  

An examination revealed that the veteran had a right canal 
wall down mastoidectomy and his new tympanic membrane was 
reported to be clear and mobile.  The mastoid bowl was 
reported to be clean and without any evidence of drainage or 
infection.  The veteran was reported to complain of severe 
right-sided head pain which started in his occiput and came 
forward from there, but was most intense over his previous 
surgical site of cholesteatoma.  The veteran was reported to 
have had surgery approximately 20 years before and to 
indicate that his head pain started approximately two to 
three years before.  This was reported to be unusual for 
cholesteatoma patients, especially since this was so long 
after his surgery; however, the examiner reported that it was 
difficult to diagnose a cause for the pain.  The veteran 
indicated that doctors had told him that he had a very thin 
layer between the cholesteatoma and the brain and that it was 
conceivable that he had some dural scarring in this area that 
could be causing the pain.  The examiner reported, however, 
that this would not be expected to start fifteen years after 
removal of the cholesteatoma.  The veteran was reported to 
describe his cholesteatoma in flagrant details, stating that 
it had been the biggest one his physicians had ever seen.  
The veteran's mastoid bowl was reported to look very normal 
for someone who had undergone a modified radical 
mastoidectomy.  He was also assessed with mild hearing loss 
which should not cause any disability.


II.  Analysis

A.  Increased Ratings

The Board finds the veteran's claims for increased 
compensation benefits for service-connected post operative 
residuals of bilateral mastoidectomies, cholesteatoma of the 
left ear and chronic recurrent headaches are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. § 4.10 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Under 38 C.F.R. § 4.87a including Diagnostic Code 6200 
(1998), chronic suppurative otitis media, during the 
continuance of the suppurative process, warrants a 10 percent 
rating.  

Under 38 C.F.R. § 4.87a including Diagnostic Code 6206 
(1998), chronic mastoiditis is to be rated on the basis of 
impairment of hearing and suppuration.  

Under 38 C.F.R. § 4.87a including Diagnostic Code 6209 
(1998), benign new growths of the ear, other than growths of 
the skin only, are to be rated on impairment of function, 
with a minimum rating of 10 percent.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiological examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
hearing impairment, the rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 including Diagnostic Codes 6100 
to 6110 (1998).  

Based on the recent September 1997 VA audiological 
evaluation, the veteran's recorded scores compute to a Level 
I hearing loss in each ear.  Consequently, a noncompensable 
rating is assignable for impairment of hearing pursuant to 
38 C.F.R. § 4.85 including Diagnostic Code 6100 (1998).  

In addition, on VA examination in September 1997, the veteran 
indicated that he cleaned his ears daily and that he had 
purulent drainage on the end of his Q-tip when he cleaned the 
mastoid bowl.  However, on objective examination, the 
veteran's tympanic membrane was reported to be clear and 
mobile and the mastoid bowl was reported to be clean and 
without any evidence of drainage or infection; that is, there 
was no evidence of suppuration.  The mastoid bowl was 
reported to appear very normal for someone who had undergone 
a modified radical mastoidectomy.  There was also no 
indication that there was benign new growth.  Thus, the Board 
finds that the veteran is not entitled to a compensable 
rating for service-connected post operative residuals of 
bilateral mastoidectomies or cholesteatoma of the left ear 
pursuant to 38 C.F.R. § 4.87a including Diagnostic Codes 
6200, 6206, 6209 (1998).  

In evaluating the veteran's claims, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  


B.  New and Material Evidence

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service, or 
was proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.310 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  

As noted hereinabove, the RO previously denied the veteran's 
claim of service connection for bilateral foot disability in 
November 1981.  This decision is final and the claim of 
service connection may not be reopened and reviewed on a de 
novo basis unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1104, 20.1105 (1998).  

The issue of new and material evidence must be addressed in 
the first instance by the Board because this issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board must perform a two-step analysis to 
reopen a claim based on new evidence.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the claim in light of 
all the evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 144 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  This 
regulation emphasizes the importance of ensuring that the 
evidentiary record is complete before a ratings decision is 
made.  See Hodge, supra.  

Furthermore, in order to reopen a previously and finally 
disallowed claim (decided by the Board or RO) there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Thus, in the present case, new and material evidence must 
have been submitted since the November 1981 decision in order 
to reopen the veteran's claim of service connection for 
bilateral foot disability.  It should also be pointed out 
that, in determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Upon review of the record, the Board finds that the 
additional evidence that was submitted subsequent to the 
November 1981 decision is new.  In addition, there is new 
evidence, particularly the September 1997 VA examination of 
the feet, that is relevant to the claim of service connection 
and instrumental in ensuring a complete evidentiary record 
for evaluation of the claim.  See Hodge, supra.  

On VA examination in September 1997, the veteran was reported 
to have had osteotomies performed on the third metatarsals of 
his feet in 1979 due to problems with pain and calluses on 
his feet.  On examination, the veteran was reported to have 
pain at the osteotomy sites and to have well-healed fracture 
sites and no evidence of degenerative changes at the distal 
joint or proximal joint of the calluses.  The examiner 
acknowledged that the veteran had a minor disability and that 
he had pain at the callus site and some possible scarring to 
the callus site, which caused the pain.

The Board finds that this new evidence, when taken in the 
context of the veteran's treatment for foot problems during 
active service, is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claims.  
See 38 C.F.R. § 3.156(a) (1998); Hodge, supra.  Consequently, 
the new evidence is material.  Thus, since new and material 
evidence has been submitted, the veteran's claim of service 
connection is reopened and a de novo review of the claim is 
warranted.  



ORDER

An increased rating for the service-connected residuals of 
bilateral mastoidectomy with discharge of the right ear is 
denied.  

An increased rating for the service-connected post-operative 
residuals of cholesteatoma of the left ear is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a bilateral foot disorder, 
the appeal is allowed subject to discussion hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
of service connection for bilateral foot disability is 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the veteran in obtaining and developing facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board also finds that further development is indicated 
with respect to the claim for an increased rating for the 
service-connected headaches.  All treatment records also 
should be obtained in this regard.  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed bilateral foot disorder since 
service and his service-connected 
headaches since 1995.  When the veteran 
responds and provides any necessary 
authorizations, the RO should obtain all 
treatment records from any identified 
treatment source not currently of record.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and the likely 
etiology of the claimed bilateral foot 
disorder.  All indicated testing should 
be accomplished.  The claims folder 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
medical probability that the veteran is 
currently suffering from bilateral foot 
disability due to disease or injury 
incurred in or aggravated by service.  
The examination report should reflect 
review of the pertinent material in the 
claims folder and include the factors 
upon which the opinion is based.  

3.  The veteran also should be afforded a 
VA examination to evaluate the severity 
of the service-connected chronic 
recurrent tension headaches.  The claims 
folder should be made available to the 
examiner for review.  All indicated 
testing should be done in this regard.  
The examiner should elicit from the 
veteran and record a complete clinical 
history referable to the service-
connected headache disorder.  Based on 
his/her review of the case, the examiner 
should comment of the severity of the 
headache manifestations and offer an 
opinion as to whether they are very 
frequently completely prostrating and 
prolonged so as to produce severe 
economic inadaptability.  

4.  RO should then review the record and 
readjudicate the reopened claim of 
service connection on a de novo basis and 
should review the remaining claim for 
increase in light of the additional 
development.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the veteran's case.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

